Response by
Judge Hobson
to petition for rehearing.
We have read with interest the petition for rehearing, and have reconsidered the questions raised, but are unable to see that any reason exlists' for modifying the opinion which we .rendered herein. The clerical error in appellant’s corporate name did not vitiate the tax bills. The sense is perfectly apparent. The city taxes in the same way as appellant, all iike corporations. The fact that as to other corporations unlike appellant a different system is devised does not affect it, as no injustice is thereby done it.. The Legislature may properly classify taxpayers in devising an equal system of taxation.. No right of appellant under the federal or State Constitution appears to have been violated. This question was considered on the original hearing, but omitted from the opinion.
The petition is. overruled.